MICHELE L. WALTER, Attorney
Environmental Defense Section
Environment & Natural Resources Division
U.S. Department of Justice
999 18th Street
South Terrace – Suite 370
Denver, CO 80202
Telephone: (303) 844-1345
Facsimile: (303) 844-1350
michele.walter@usdoj.gov

Attorney for Defendants



                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO


IDAHO POWER COMPANY,                )
                                    )
                  Plaintiff,        )
                                    )               Case No. 1:18-cv-255-BLW
v.                                  )
                                    )
UNITED STATES ENVIRONMENTAL )
PROTECTION AGENCY, et al.,          )
                                    )
                  Defendants.       )
____________________________________)

                             DEFENDANTS’ STATUS REPORT

       Pursuant to the Court’s May 20, 2019 Order, Dkt. No. 28, granting a further stay of these

proceedings and directing Defendants the United States Environmental Protection Agency, et al.

(“EPA”) to file status reports on fixed dates, including August 5, 2019, EPA provides the

following status report:

       1.      EPA is currently awaiting delivery of a Biological Opinion from the National

Marine Fisheries Service (“NMFS”). EPA’s receipt of a final Biological Opinion will complete
the ESA consultation process and enable EPA to take final action on the Idaho proposed site-

specific criterion for temperature in the Hells Canyon reach of the Snake River.

       2.      EPA had a communication from NMFS on July 29, 2019. This communication

indicated that NMFS is continuing to draft the Biological Opinion. NMFS anticipates

completing the initial draft Biological Opinion early in August and intends to share a full draft

before the end of August.


                                              __/s/__Michele L. Walter
                                              MICHELE L. WALTER, Attorney
                                              Environmental Defense Section
                                              Environment & Natural Resources Division
                                              U.S. Department of Justice
                                              999 18th Street
                                              South Terrace – Suite 370
                                              Denver, CO 80202
                                              Telephone: (303) 844-1345
                                              Facsimile: (303) 844-1350
                                              michele.walter@usdoj.gov

                                              Attorney for Defendants


DATE: August 5, 2019




                                                 2
